Exhibit 10.27

 

December 21, 2018

 

Marquis Affiliated Holdings LLC
Marquis Industries, Inc.

2743 Highway 76

Chatsworth, Georgia 30705

Attention: Weston A. Godfrey, Jr.
Facsimile No.: (706) 695-2384

 

RE:       Consent to Turf Business Sale (this "Agreement")

 

Ladies and Gentlemen:

 

Reference is made to that certain Loan and Security Agreement dated as of July
6, 2015 (as at any time amended, modified, restated or supplemented, the "Loan
Agreement"), among MARQUIS AFFILIATED HOLDINGS LLC, a Delaware limited liability
company ("Holdings"), MARQUIS INDUSTRIES, INC., a Georgia corporation, and
successor by merger with A-O Industries, LLC, a Georgia limited liability
company, Astro Carpet Mills, LLC, a Georgia limited liability company,
Constellation Industries, LLC, a Georgia limited liability company, and S F
Commercial Properties, LLC, a Georgia limited liability company ("Marquis",
together with Holdings, collectively, "Borrowers" and each individually, a
"Borrower"), and BANK OF AMERICA, N.A., a national banking association
("Lender"). Capitalized terms used in this letter agreement (this “Agreement”)
and not defined herein shall have the meanings given to such terms in the Loan
Agreement.

 

Borrowers have informed Lender of Marquis’ intent to sell and dispose of its
turf line of business (the “Turf Business Sale”) to Viridian Fibers, LLC
pursuant to a certain Bill of Sale and Assignment and Assumption Agreement dated
December 21, 2018, between Marquis and Viridian Fibers, LLC (the “Turf Business
Bill of Sale”), for a purchase price of $5,534,085.28. The Turf Business Sale
will include the sale and disposition of certain Equipment, the Inventory
described on Exhibit A attached hereto, and the “A-O” trademark, logo and
tradename and all goodwill and rights appurtenant thereto (together with such
Equipment and Inventory, collectively, the “Specified Assets”).

 

Under Section 8.4.2 of the Loan Agreement, no Borrower shall sell or otherwise
dispose of any Equipment without the prior written consent of Lender, subject to
certain exceptions inapplicable in the context of the Turf Business Sale. In
addition, under Section 10.2.6 of the Loan Agreement, no Borrower may make any
Asset Disposition, subject to certain exceptions inapplicable in the context of
the Turf Business Sale.

 

Borrowers have requested that Lender consent to the sale of the Specified
Assets. Lender is willing to do so on the terms and subject to the conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1.       Consent to Sale and Disposition of Specified Assets; Release of Liens
on Specified Assets. Subject to the satisfaction of the conditions set forth in
Section 2 hereof, each in form and substance satisfactory to Lender, Lender
hereby waives compliance with Sections 8.4.2 and 10.2.6 of the Loan Agreement
solely to the extent necessary to permit Marquis to sell and dispose of the
Specified

 

Assets to Viridian Fibers, LLC pursuant to the Turf Business Sale. Subject to
the satisfaction of the conditions set forth in Section 2 hereof, Lender agrees
to release its Liens upon the Specified Assets (including by filing a UCC-3
amendment in the form attached hereto as Exhibit C) upon deposit of proceeds of
the Turf Business Sale in an amount not less than $3,530,797.50 into the
Dominion Account. The partial release set forth in this Agreement shall not
constitute a release of Lender's Lien upon any assets of Borrower other than the
Specified Assets.

 

 

 



   

 

 

Marquis Industries, Inc.
December 21, 2018

Page 2

 

 

2.                  Conditions Precedent. The effectiveness of the consent
contained in Section 1 hereof is subject to the satisfaction of each of the
following conditions precedent, in form and substance satisfactory to Lender,
unless satisfaction thereof is specifically waived in writing by Lender:

 

(a)       Lender shall have received a counterpart of this Agreement, duly
executed by Borrowers.

 

3.                  Miscellaneous.

 

(a)                Each Borrower hereby ratifies and reaffirms the Obligations,
the Loan Agreement, each of the other Loan Documents and all of such Borrower's
covenants, duties, indebtedness and liabilities under the Loan Agreement and the
other Loan Documents.

 

(b)               Each Borrower acknowledges and stipulates that the Loan
Agreement and the other Loan Documents executed by such Borrower are legal,
valid and binding obligations of such Borrower that are enforceable against such
Borrower in accordance with the terms thereof; all of the Obligations are owing
and payable without defense, offset or counterclaim (and to the extent there
exists any such defense, offset or counterclaim on the date hereof, the same is
hereby waived by such Borrower); the security interests and liens granted by
such Borrower in favor of Lender are duly perfected, first priority security
interests and liens; and as of the close of business on December 18, 2018, (i)
the unpaid principal amount of the Revolver Loans totaled $5,748,354.55, and
(ii) outstanding Letters of Credit totaled $72,715.00.

 

(c)                Each Borrower represents and warrants to Lender, to induce
Lender to enter into this Agreement, that no Default or Event of Default exists
immediately prior to and immediately after giving effect to this Agreement,
including, without limitation, pursuant to Section 11.1(f) due to any breach
under (i) a certain guaranty from Marquis in favor of STORE CAPITAL
ACQUISITIONS, LLC, a Delaware limited liability company ("STORE"), with respect
to the obligations owing by MARQUIS REAL ESTATE HOLDINGS, LLC, a Delaware
limited liability company ("SPE"), to STORE under certain lease and loan
documentation to which SPE and STORE are parties from time to time, or (ii)
certain lease documentation between Marquis and Banc of America Leasing &
Capital, LLC, as in existence from time to time; the execution, delivery and
performance of this Agreement have been duly authorized by all requisite
corporate or limited liability company action on the part of such Borrower and
this Agreement has been duly executed and delivered by such Borrower; all of the
representations and warranties made by such Borrower in the Loan Agreement are
true and correct in all material respects on and as of the effective date of
this Agreement (except for representations and warranties that expressly relate
to an earlier date); and attached hereto as Exhibit B is a true, correct and
complete copy of the Turf Business Bill of Sale, duly executed by the parties
thereto. This Agreement shall be part of the Loan Agreement and a breach of any
representation, warranty or covenant herein shall constitute an Event of
Default.

 

(d)               Except as otherwise expressly provided in this Agreement,
nothing herein shall be deemed to amend or modify any provision of the Loan
Agreement or any of the other Loan Documents, each of which shall remain in full
force and effect. This Agreement is not intended to be, nor shall it be
construed to create, a novation or accord and satisfaction, and the Loan
Agreement as herein modified shall continue in full force and effect.

 

(e)                This Agreement shall be effective when accepted by Lender
(notice of which acceptance is hereby waived), whereupon this Agreement shall be
a contract governed by and construed in accordance with the internal laws of the
State of Georgia and shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. This Agreement may
be executed in any number of counterparts and by different parties to this
Agreement on separate counterparts, each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute one and the same
agreement. Any signature delivered by a party by facsimile or other electronic
transmission shall be deemed to be an original signature hereto.

 

 

 



   

 

 

Marquis Industries, Inc.
December 21, 2018

Page 3

 

 

(f)                To induce Lender to enter into this Amendment, each Borrower
hereby releases, acquits and forever discharges Lender, and all officers,
directors, agents, employees, successors and assigns of Lender, from any and all
liabilities, claims, demands, actions or causes of action of any kind or nature
(if there be any), whether absolute or contingent, disputed or undisputed, at
law or in equity, or known or unknown, that such Borrower now has or ever had
against Lender arising under or in connection with any of the Loan Documents or
otherwise. Each Borrower represents and warrants to Lender that such Borrower
has not transferred or assigned to any Person any claim that such Borrower ever
had or claimed to have against Lender.

 

(g)               To the fullest extent permitted by Applicable Law, the parties
hereto each hereby waives the right to trial by jury in any action, suit,
counterclaim or proceeding arising out of or related to this Agreement.

 

[Remainder of page intentionally left blank;
signatures appear on following pages.]

 

 

 

 

 

 

 

 

 

 

 

 

 



   

 

 

 

Marquis Industries, Inc.
December 21, 2018

Page 4

 

 

The parties hereto have caused this Agreement to be duly executed and delivered
by their respective duly authorized officers on the date first written above.

 

 



  LENDER:       BANK OF AMERICA, N.A.           By: /s/ Steve
Siravo                            Name: Steve Siravo   Title: SVP

 

 

 

 

 

 



[Signatures continue on following page.]

 

 

 



   

 

 



 

 

 



  BORROWERS:     ATTEST: MARQUIS AFFILIATED HOLDINGS LLC     /s/ Tony Isaac By:
/s/ Jon Isaac Tony Isaac, Secretary        Jon Isaac, President and Chief
Executive officer     [COMPANY SEAL]       Attest: MARQUIS INDUSTRIES, INC.    
/s/ Tim Young By: Weston A. Godfrey, Jr. Tim Young, Secretary Name: Weston A
Godfrey, Jr., Chief Executive Officer   Title: CEO     [CORPORATE SEAL]  

 

 

 

 

